Citation Nr: 1720730	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-43 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of right foot surgery for an ingrown toenail including a skin disorder, claimed as secondary to DM, to include as due to exposure to herbicides.   

2.  Entitlement to service connection for residuals of left foot surgery for an ingrown toenail including a skin disorder, claimed as secondary to DM, to include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to June 1966 with additional periods of active duty for training (ADT) in the Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In May 2012, the Veteran testified at a Board hearing before the undersigned via video conference from the RO.  In April 2014 and October 2016 decisions, the Board remanded the issues remaining on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has asserted that his residuals of right and left foot surgery for an ingrown toenail are due to feet problems that began during service due to the boots he was issued.  He indicated that his feet problems began with a foot fungus which led to his toenail issues.  This case was remanded for the Veteran to be afforded a VA examination to evaluate his feet and for a medical opinion to be provided.  The examination was conducted in October 2016.  The examiner opined the following:

Currently, the Veteran has onychomycosis of the first and fifth right and left toe nails.  Onychomycosis is an infection of the toenails from fungal pathogens. Accepted risk factors are advanced age, swimming, tinea pedis, psoriasis, diabetes, immunodeficiency, genetic predisposition, and living with family members who have onychomycosis.  Veteran has known diabetes since the 1990s.  Closed toed shoes or having ones feet exposed to moist or wet environments for a prolonged period is a more a risk factor for tinea pedis.  Though the closed toed boots worn during service on the USS Rockbridge for prolonged period in moist environments could have been a risk factor for Veteran developing onychomycosis of the nails, it seems unusual for that environment to affect only the first and fifth toenails.  Such an environment would likely have led to tinea pedis, which would more likely have then led to all toenails being affected.  Veteran's history and treatment records are silent for persistent or recurrent treatment of tinea pedis and he only has isolated toenails being affected.  Though the Veteran states he had onychomycosis during active duty service, service treatment records (STRs) are silent for similar complaints.  Furthermore, the first documentation of nail abnormalities and in grown nails available for this Veteran are from 1995 in VBMS, this is close to thirty years after separation.  Infected toenails can lead to in grown nails as in this Veteran.  However, there is no documented treatment of in grown toenails since 1995, making it an inactive issue.  Therefore, it is less likely than not that Veteran's current right or left toenail fungus and prior treated in grown toenails incurred in service or are related to the boots worn during active duty service. 

The Veteran's representative indicated that the VA examiner, while stating it would be unusual for only certain toes to be affected, did not rule out that only limited toes could be affected.  The representative also indicated that the examiner improperly did not consider the lay evidence of continuous problems since service.  Thus, an inadequate rationale is asserted.  The Board notes that the VA examiner did in fact provide rationale; however, one of the primary reasons for the negative conclusion above is that the inservice environment would more likely have to lead to tinea pedis tinea which the examiner indicated was not shown in this case.  However, a review of the medical evidence including private 2003 records reflects that the Veteran had in fact been diagnosed with tinea pedis.  The Board is also cognizant hat some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Thus, while tinea pedis is apparently not present at this time, the Veteran has historically received treatment for that skin disorder.  In light of the foregoing, a medical addendum is needed in this case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a VA medical addendum.  The examiner should review the record prior to providing an opinion.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right or left toenail disability including skin disorders, had its clinical onset during service or is related to any in-service disease, event, or injury, including the type of boot the Veteran wore during service or his duties aboard the USS Rockbridge.  

The examiner should consider and discuss the lay evidence that the Veteran had feet problems since service.  The examiner should review the October 2016 opinion.  Post-service diagnoses including tinea pedis should be considered and discussed.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue(s) on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




